Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20190109098 A1).
Regarding independent claim 18, Lin discloses a redistribution structure (Fig. 2F), comprising: a first conductive pattern (130); a first patterned dielectric layer (150) covering the first conductive pattern; a first dielectric liner (140) interposed between the first conductive pattern and the first patterned dielectric layer and conformally covering the first conductive pattern; a second conductive pattern (160) disposed on the first patterned dielectric layer and penetrating through the first patterned dielectric layer and the first dielectric liner to land on the first conductive pattern; a second patterned dielectric layer (180) disposed over the first patterned dielectric layer; and a second dielectric liner (170) interposed between the second conductive pattern and the second patterned dielectric layer to physically separate the second conductive pattern from the second patterned dielectric layer, wherein the second dielectric liner conformally covers the second conductive pattern and is interposed between the first patterned dielectric layer and the second patterned dielectric layer (portion of 170 at sidewall of 160).
Illustrated below is Fig. 2F of Lin.

    PNG
    media_image1.png
    350
    459
    media_image1.png
    Greyscale

Regarding claim 19, Lin discloses a redistribution structure (Fig. 2F), wherein materials of the first dielectric liner and the second dielectric liner  (metal oxide, [0021]) are different from materials of the first patterned dielectric layer and the second patterned dielectric layer (“different materials”, [0032]).
Regarding claim 20, Lin discloses a redistribution structure (Fig. 2F), further comprising: a conductive terminal comprising a bump portion (190) and a cap portion (C) disposed on the bump portion, the bump portion disposed on the second patterned dielectric layer and penetrating through the second patterned dielectric layer and the second dielectric liner to land on the second conductive pattern.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20140182906 A1) in view of Wu (DE 102019129870 A1).
Regarding claim 1, Hu discloses an integrated substrate structure (Fig. 1D), comprising: a redistribution film comprising a fine redistribution circuitry (encircled, see annotated Fig. 1D below); a circuit substrate (1) disposed over the redistribution film and comprising a core layer (10) and a coarse redistribution circuitry (11 with 12) disposed in and on the core layer, wherein the circuit substrate has a thickness (core layer is greater than 100µm, [0011]) and is rigid (thick enough to prevent cracks, [0011]), and a layout density of the fine redistribution circuitry is denser than that of the coarse redistribution circuitry; and a plurality of conductive features (CF) interposed between the circuit substrate and the redistribution film to be connected to the fine redistribution circuitry and the coarse redistribution circuitry, wherein the coarse redistribution circuitry includes a plurality of through vias (11) in the core layer, each of the plurality of conductive features is disposed exclusively corresponding to one of the plurality of through vias, and a pitch between the adjacent plurality of conductive features is substantially equal to a pitch between the adjacent plurality of through vias.
Illustrated below is a marked and annotated figure of Fig. 1D of Hu.

    PNG
    media_image2.png
    276
    500
    media_image2.png
    Greyscale

Hu fails to teach the circuit substrate is thicker (core layer is greater than 100µm, [0011]) and more rigid than the redistribution film.  However, Hu clearly teaches circuit substrate thickness may be varied and further teaches increased thickness is a design incentive to reduce cracking, thereby increasing rigidity.
Wu discloses a circuit substrate in the same field of endeavor (Fig. 12), wherein the circuit substrate is thicker (300, core layer thickness 30µm-2000µm, [0032]) and more rigid (“add rigidity” [0006]) than the redistribution film (220, 1µm-50µm per layer, number of layers may be varied, [0023]).  Wu further discloses design incentive which would have prompted adaptation of Hu’s circuit substrate to be thicker and more rigid than the redistribution film in that it would result in a more rigid integrated substrate structure, thus reducing device damage (“add rigidity”, “splitting” [0006]).  Doing so would arrive at the claimed circuit substrate being thicker and more rigid than the redistribution film.  The differences between the claimed invention and the prior art were encompassed in the combined teachings of Hu and Wu.  One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to have the circuit substrate be thicker and more rigid than the redistribution film because it would result in reduced device damage.
Illustrated below is a marked and annotated figure of Fig. 12 of Wu.

    PNG
    media_image3.png
    398
    676
    media_image3.png
    Greyscale
 
Regarding claim 2, Hu in view of Wu discloses an integrated substrate structure (Hu, Fig. 1D), wherein each of the plurality of conductive features comprises a solder joint landing on the fine redistribution circuitry and electrically coupled to the coarse redistribution circuitry through the solder joint.
Hu in view of Wu fails to teach each of the plurality of conductive features comprises a conductive pillar.  However, Hu clearly illustrates the conductive features as solder joints.  Hu further teaches conductive features comprising conductive pillars and solder joints (90b, 90a, Fig. 2F) may be substituted in place of solder joints (90, Fig. 2F’).
Since the conductive features comprising conductive pillars and solder joints perform the same function of electrically coupling circuitry, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for conductive features.  These predictable solutions include solder joints and a combination of conductive pillars and solder joints as these may be chosen from a finite number of identified, predictable solutions (Hu, Figs. 2F and 2F’).  Absent unexpected results, it would have been obvious to try using a different conductive feature.  Substituting conductive features comprising conductive pillars and solder joints in place of the solder joints of Hu, Fig. 1D would arrive at the claimed conductive features comprising a conductive pillar landing on the fine redistribution circuitry and electrically coupled to the coarse redistribution circuitry through a solder joint.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 4, Hu in view of Wu discloses an integrated substrate structure (Hu, Fig. 1D), wherein each of the plurality of conductive features comprises: a conductive pad (see annotated Fig. 1D) disposed on the fine redistribution circuitry; and a conductive bump (solder bump of CF) disposed on the conductive pad and electrically coupled to the coarse redistribution circuitry through a solder joint.
Regarding claim 5, Hu in view of Wu discloses an integrated substrate structure (Hu, Fig. 1D) with a conductive pad and conductive bump, however, Hu fails to disclose the materials composing the conductive pads and conductive bumps.  Wu discloses suitable materials to compose conductive pads (224G, Fig. 12) and conductive bumps (226), wherein the conductive pad is a copper-containing pad (copper, [0024]) and the conductive bump is a gold-containing bump (gold, [0027]).  One of ordinary skill in the art could have substituted the materials of the conductive pads and conductive bumps of Wu in place of the comparable known conductive pads and conductive bumps of Hu, and the results would have been predictable, because the conductive pads and conductive bumps (of both Hu and Wu) comprise conductive materials.  Therefore, having the conductive pad be a copper-containing pad and the conductive bump be a gold-containing bump would have been obvious because these known conductive materials would have obtained predictable results.
Regarding claim 7, Hu in view of Wu discloses an integrated substrate structure (Hu, Fig. 1D), comprising: the plurality of conductive features between the circuit substrate and the redistribution film to cover.
Hu fails to teach in Fig. 1D an underfill layer interposed between the circuit substrate and the redistribution film to cover the plurality of conductive features, wherein a boundary of the underfill layer on the redistribution film is substantially leveled with an outer sidewall of the redistribution film.
Wu teaches an underfill layer (320, Fig. 12) interposed between a circuit substrate (300) and a redistribution film (220) to cover a plurality of conductive features (226), wherein a boundary of the underfill layer on the redistribution film is substantially leveled with an outer sidewall of the redistribution film.  Covering the conductive features of Hu with the underfill layer of Wu would arrived at the claimed underfill layer interposed between the circuit substrate and the redistribution film to cover the plurality of conductive features, wherein a boundary of the underfill layer on the redistribution film is substantially leveled with an outer sidewall of the redistribution film.  Wu provides a clear teaching to motivate one to modify the conductive features of Hu by covering them with underfill in that it may protect the conductive features and provide structural support ([0037]).  Therefore, it would have been obvious to have the claimed underfill because it would protect the conductive features during manufacturing, thus resulting in increased manufacturing yield.
Regarding claim 8, Hu in view of Wu discloses an integrated substrate structure (Wu, Fig. 12), further comprising: a surface finishing layer (“growth layer” with respect to 224A, [0024]) disposed on the fine redistribution circuitry of the redistribution film, wherein the surface finishing layer and the plurality of conductive features are respectively disposed on opposing surfaces of the redistribution film.
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 12) that Wu does not teach, suggest, or render obvious at least, for example, the feature of “each of the plurality of conductive features is disposed exclusively corresponding to one of the plurality of through vias, and a pitch between the adjacent plurality of conductive features is substantially equal to a pitch between the adjacent plurality of through vias” recited in amended claim 1.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (page 13) that Lin does not teach, suggest, or render obvious at least, for example, the features of “the second dielectric liner conformally covers the second conductive pattern and is interposed between the first patterned dielectric layer and the second patterned dielectric layer” recited in amended claim 18.
Examiner’s reply:
The examiner disagrees and notes that the second dielectric liner as claimed still reads on Lin, Fig. 2F.  More specifically, Lin, illustrates a second dielectric liner (170) between a first patterned dielectric layer (150) and a second patterned dielectric layer (180).  The portion of 170 relied upon to teach “between” is the vertical portion of 170 on the sidewall of 160.  However, the horizontal portions of 170 are also “between” 150 and 180.  It appears applicant is attempting to differentiate between the second dielectric liner illustrated in Fig. 6I and the art of record.  However, the second dielectric liner as claimed (i.e. between the first and second patterned dielectric layer) still reads on Lin, Fig. 2F.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817